1

2

3

4

5

6

7

8

9

10
                           UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12

13   TRENT FLAGG, STEPHEN KINDLE,                Case No.: 2:18-cv-6904 AB- SK
     BRIAN BRANDNER, JAMES OBED,
14   KEITH GRIZZLE, and JOHN NANCE,              ASSIGNED FOR ALL PURPOSES TO
     individually; and on behalf of all others   HONORABLE ANDRÉ BIROTTE JR.
15   similarly situated,
16               Plaintiffs,                     ORDER RE DISMISSAL OF
                                                 LAWSUIT
17         vs.
                                          [FED. R. CIV. PROC. 41(a)]
18   SERVICEMASTER GLOBAL
     HOLDINGS, INC., THE SERVICE          Complaint Filed: July 3, 2018
19   MASTER COMPANY, INC.; TERMINIX Trial Date: N/A
     INTERNATIONAL, INC.; TERMINIX
20   INTERNATIONAL COMPANY
     LIMITED PARTNERSHIP; GLEN
21   FOSTER; ANDREW FLEMING;
     ROBERT DAVIS; and Does 1 through 50,
22   inclusive,
                Defendants.
23

24

25

26

27

28

                               ORDER RE DISMISSAL OF LAWSUIT
1          After reviewing and considering the Stipulation Re Dismissal of Lawsuit by
2    and   between     Plaintiffs     TRENT     FLAGG,     STEPHEN      KINDLE,     BRIAN
3    BRANDNER,         JAMES        OBED,     KEITH   GRIZZLE,    and    JOHN NANCE
4    (collectively,   “Plaintiffs”)    and    Defendants   SERVICEMASTER          GLOBAL
5    HOLDINGS, INC., THE SERVICE MASTER COMPANY, INC., TERMINIX
6    INTERNATIONAL, INC., TERMINIX INTERNATIONAL COMPANY LIMITED
7    PARTNERSHIP,         GLEN        FOSTER,    ANDREW      FLEMING, and
8    ROBERT DAVIS (collectively, “Defendants”) and GOOD CAUSE APPEARING
9    THEREFOR, IT IS HEREBY ORDERED, ADJUDGED AND
10   DECREED as follows:
11         1.     Plaintiffs’ Complaint and this entire action shall be, and hereby is,
12   DISMISSED pursuant to Fed. R. Civ. Proc. 41(a) WITH PREJUDICE as to all of
13   the claims of Plaintiffs Trent Flagg, Stephen Kindle, Brian Brandner, James Obed,
14   Keith Grizzle, and John Nance (including Plaintiffs’ individual PAGA claims),
15   asserted against all Defendants, and WITHOUT PREJUDICE as to the claims of
16   all similarly-situated aggrieved employees (if any) other than Plaintiffs (including
17   the PAGA claim) asserted against all Defendants; and
18
           2.     Each Party shall bear his or its own attorneys’ fees and costs incurred in
19
     connection with the prosecution or defense of this action.
20

21
           SO ORDERED.

22   Dated: January 13, 2020                           ____________________________
23                                                        HON. ANDRÉ BIROTTE JR
                                                          United States District Judge
24

25

26
                                                 1
27

28

                                ORDER RE DISMISSAL OF LAWSUIT
